Case: 15-41708      Document: 00514330113         Page: 1    Date Filed: 01/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-41708
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 31, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LIONICIO ALEGRIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-308-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Lionicio Alegria appeals the 90-month below-guidelines sentence
imposed in connection with his guilty plea conviction for conspiracy to
transport undocumented aliens. He argues that the district court clearly erred
in applying a nine-level enhancement under U.S.S.G. § 2L1.1(b)(2)(C) based on
a finding that the offense involved 100 or more aliens. Alegria contends that
the district court erroneously included as relevant conduct prior alien


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41708     Document: 00514330113    Page: 2   Date Filed: 01/31/2018


                                 No. 15-41708

smuggling activity that was not part of the same course or conduct or common
scheme or plan.
      We reviewed the district court’s interpretation and application of the
Sentencing Guidelines de novo and its findings of fact for clear error. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Whether the
district court properly determined relevant conduct is a factual finding
reviewable for clear error. United States v. Solis, 299 F.3d 420, 461 (5th Cir.
2002).
      The offense of conviction and the prior smuggling activity involved
schemes to pick up aliens from the brush, house them at Alegria’s ranch, and
transport them north. The instant conviction and the prior activity dating
from 2009-2015 shared a common purpose and modus operandi and were part
of a common scheme or plan. See United States v. Williams, 610 F.3d 271, 293-
94 (5th Cir. 2010). Alegria has not shown that the district court clearly erred
by concluding that his prior alien smuggling activity was conduct relevant to
his offense of conviction.
      Alegria also challenges the four-level enhancement under U.S.S.G.
§ 3B1.1(a) for being an organizer or leader, arguing that his role was minor.
Section 3B1.1 provides for a four-level increase in the base offense level where
“the defendant was an organizer or leader of a criminal activity that involved
five or more participants or was otherwise extensive.” § 3B1.1(a). Whether a
defendant is a leader for purposes of an adjustment under § 3B1.1(a) is a
finding of fact reviewed for clear error. United States v. Gonzales, 436 F.3d
560, 584 (5th Cir. 2006).
      The facts contained in the PSR and the testimony presented at
sentencing showed that Alegria provided services such as law enforcement
scouting, hiring drivers, and using his ranch as a stash house. Wire transfers



                                       2
    Case: 15-41708   Document: 00514330113     Page: 3   Date Filed: 01/31/2018


                                No. 15-41708

showed money was transferred to several members of Alegria’s family on his
behalf. Prior employees admitted to working for Alegria as drivers. The
evidence supports a finding that Alegria directed at least one other person in
the conspiracy; such a finding is sufficient to support the enhancement. See
§ 3B1.1, comment. (n.2); United States v. Curtis, 635 F.3d 704, 720 (5th Cir.
2011).   Accordingly, the district court did not clearly err in applying the
organizer or leader enhancement.
      The judgment of the district court is AFFIRMED.




                                      3